Exhibit 10.15

STOCK PLEDGE AGREEMENT

1. As collateral security for the payment of any and all indebtedness
(principal, interest, fees, collection costs and expenses and other amounts),
liabilities and obligations of the undersigned, COAST FINANCIAL HOLDINGS, INC.,
a Florida corporation (“Debtor”), to FIRST BANKS, INC., a Missouri corporation
(“Secured Party”) evidenced by or arising under the Revolving Credit Note dated
the date hereof, executed by Debtor, and payable to the order of Secured Party
in the principal amount of up to $1,000,000.00 (as amended, the “Note”) (each, a
“Liability”; and collectively, “Liabilities”), Debtor hereby pledges and
delivers to Secured Party and grants Secured Party a security interest in and a
lien upon the following: (a)(i) 1,350,450 shares of the common capital stock of
Coast Bank of Florida, a Florida banking corporation (the “Subsidiary”), and
(ii) 545,000 shares of 7% Series A Non-Cumulative Convertible Perpetual
Preferred Stock of Subsidiary, set forth and described on Collateral Schedule #1
attached hereto and incorporated herein by reference (collectively, the “Pledged
Shares”) and the certificates representing the Pledged Shares, and all
dividends, cash, instruments, stock, securities and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the Pledged Shares, (b) all additional shares of any class of
capital stock of the Subsidiary from time to time acquired by Debtor in any
manner (including, without limitation, any shares of preferred stock of the
Subsidiary) (collectively, the “Additional Shares”), and the certificates
representing such Additional Shares, and all dividends, cash, instruments,
stock, securities and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
Additional Shares, (c) all other rights appurtenant to the property described in
clauses (a) and (b) above (including, without limitation, voting rights) and
(d) all cash and noncash proceeds of any and all of the foregoing (collectively,
the “Collateral”). Certificates representing the Pledged Shares set forth on
Collateral Schedule #1 attached hereto, accompanied by proper instruments of
assignment duly executed in blank by Debtor, are herewith being delivered to
Secured Party. Promptly upon Debtor’s acquisition of any Additional Shares,
Debtor will (i) deliver to Secured Party the certificates representing such
Additional Shares together with proper instruments of assignment duly executed
in blank by Debtor and (ii) amend Collateral Schedule #1 to include such
Additional Shares.

2. Debtor hereby covenants and agrees that (a) with respect to all shares of any
class of capital stock of Subsidiary pledged to Secured Party contemporaneously
with the execution of or pursuant to this Stock Pledge Agreement (this
“Agreement”), or at any time hereafter, if any stock dividends, stock splits,
reclassifications, adjustments or other changes are made in the capital
structure of Subsidiary (whether as a result of a reorganization,
recapitalization, share split up, merger, transfer, consolidation or otherwise),
all new, additional or substituted securities issued with respect to any of such
shares by reason of any such change shall be subject to Secured Party’s security
interest and immediately delivered to Secured Party, which shall hold such
shares or securities so issued as additional Collateral, (b) if any warrants,
options or other rights now or hereafter exist with respect to any of the
Pledged Shares, any of the Additional Shares or any of the other Collateral,
Debtor has and hereafter shall immediately so advise Secured Party of the
existence of such warrants, options and rights, all such warrants, options and
rights shall be subject to Secured Party’s security interest and all stock or
securities issued pursuant to the exercise of any such warrant, option or right
shall be subject to Secured Party’s security interest and immediately delivered
to Secured Party, which shall hold such shares or securities as additional
Collateral, (c) Debtor shall immediately pledge and deliver to Secured Party any
and all shares of any class of capital stock of Subsidiary now owned or
hereafter acquired by Debtor and (d) Debtor shall not, without the prior written
consent of Secured Party, (i) sell, assign or otherwise transfer or pledge any
of the Pledged Shares, any of the Additional Shares or any of the other
Collateral, (ii) create or permit any other lien or encumbrance upon, or any
other security interest in, any of the Pledged Shares, any of the Additional
Shares or any of the other Collateral or (iii) grant any option or right with
respect to any of the Pledged Shares, any of the Additional Shares or any of the
other Collateral.

3. Debtor hereby represents and warrants to Secured Party that:

(a) Debtor is the sole legal, beneficial and record owner of all of the
Collateral pledged hereunder and none of the Collateral pledged hereunder is or
will be subject to any security interests, liens, encumbrances, charges, claims,
warrants, options, proxies, restrictions on transfer, resale or other
disposition, restrictions on voting rights, preferences and/or other
preferential arrangements of any kind or nature whatsoever (except those in
favor of Secured Party under this Agreement);

(b) the Pledged Shares have been duly authorized and validly issued by
Subsidiary and are fully paid and non-assessable;



--------------------------------------------------------------------------------

(c) Debtor has all requisite corporate power and authority to (i) pledge,
assign, grant a security interest in, transfer and deliver the Collateral to
Secured Party in the manner hereby done or contemplated and (ii) execute,
deliver and perform all of its obligations under this Agreement;

(d) this Agreement has been duly authorized, executed and delivered by Debtor
and constitutes the legal, valid and binding obligation of Debtor, enforceable
in accordance with its terms;

(e) no consent, approval, authorization or other order of any governmental or
regulatory agency, authority, body or official or any other third party is or
will be required for (i) the execution, delivery and/or performance of this
Agreement by Debtor or the delivery by Debtor of the Collateral to Secured Party
as provided herein or (ii) the exercise by Secured Party of the voting or other
rights provided for in this Agreement or the remedies in respect of the
Collateral pursuant to this Agreement;

(f) the execution, delivery and performance by Debtor of this Agreement do not
and will not (i) violate any provision of the Articles of Incorporation or
Bylaws of Debtor or any law, rule, regulation (including, without limitation,
Regulations U or X of the Board of Governors of the Federal Reserve System),
order, writ, judgment, injunction, decree, determination or award presently in
effect having applicability to Debtor, (ii) result in a breach of or constitute
a default under any indenture or loan or credit agreement or any other
agreement, document or instrument to which Debtor is a party or by which it or
its properties may be bound or affected (including, but not limited to, the
Agreement and Plan of Merger dated as of August 3, 2007, executed by Secured
Party, Debtor and Subsidiary [the “Merger Agreement”]) or (iii) result in or
require the creation or imposition of any mortgage, deed of trust, pledge, lien,
security interest or other charge or encumbrance of any nature upon or with
respect to any of the property or assets of Debtor (other than in favor of
Secured Party as provided for in this Agreement);

(g) upon the execution of this Agreement, Secured Party will have a valid and
enforceable security interest in the Collateral. So long as Secured Party has
possession of the certificates representing the Pledged Shares, Secured Party’s
security interest in the Pledged Shares and the proceeds thereof will be
perfected and have a first priority; and

(h) the authorized capital of Subsidiary consists solely of 20,000,000 shares of
common stock, $5.00 par value and no shares of preferred stock. As of the date
hereof, (i)(A) there are 1,350,450 shares of common stock of Subsidiary issued
and outstanding, and (B) 545,000 shares of 7% Series A Non-Cumulative
Convertible Perpetual Preferred Stock of Subsidiary issued and outstanding,
(ii)(A) Debtor is the sole legal, beneficial and record owner of 1,350,450
shares of common stock of Subsidiary, representing all of the issued and
outstanding shares of common stock of Subsidiary, and (B) Debtor is the sole
legal, beneficial and record owner of 545,000 shares of 7% Series A
Non-Cumulative Convertible Perpetual Preferred Stock of Subsidiary, representing
all of the issued and outstanding shares of 7% Series A Non-Cumulative
Convertible Perpetual Preferred Stock of Subsidiary, and (iii) the Pledged
Shares consist of all of the outstanding shares of common stock and 7% Series A
Non-Cumulative Convertible Perpetual Preferred Stock of Subsidiary. The Pledged
Shares are subject to no security interests, liens, encumbrances, warrants,
options, proxies, restrictions on transfer, resale or other disposition or
restrictions on voting rights (except those in favor of Secured Party). As of
the date hereof, there are no warrants or options, or any agreements to issue
any warrants or options, outstanding with respect to any class of capital stock
of Subsidiary.

4. Debtor hereby covenants and agrees that: (a) it will not cause or permit
Subsidiary to (i) authorize or issue any new types, varieties or classes of
capital stock or any bonds or debentures, subordinated or otherwise, or any
stock warrants or options, (ii) authorize or issue any additional shares of any
existing class of capital stock or (iii) declare any stock dividends or stock
splits or take any other action which could, directly or indirectly, decrease
Debtor’s ownership interest in Subsidiary; and (b) without the prior written
consent of Secured Party, (i) it will not cause or permit Subsidiary to amend or
otherwise change its Articles or Certificate of Incorporation or its Bylaws in
any manner which could affect any of the voting or other rights of any of the
shares of capital stock of Subsidiary now owned or hereafter acquired by Debtor
and (ii) it will not take or cause or permit Subsidiary to take any other action
which could, directly or indirectly, affect the voting rights of Debtor with
respect to any shares of capital stock of Subsidiary now owned or hereafter
acquired by Debtor.

5. So long as no Event of Default (as hereinafter defined) under this Agreement
has occurred and is continuing, notwithstanding any other provision of this
Agreement to the contrary:

(a) Debtor shall be entitled to exercise any and all voting and other consensual
rights pertaining to the Pledged Shares or any part thereof for any purpose not
inconsistent with the terms of this Agreement or the terms of the Note;
provided, however, that (i) Debtor shall not exercise or refrain from exercising
any such right if such action could reasonably be expected to have an adverse
effect on the value of the Pledged Shares or any part thereof and (ii) Debtor
shall not exercise or refrain from exercising any such right in a manner which
would authorize or effect (A) the dissolution or liquidation, in whole or in
part, of Subsidiary, (B) the consolidation or merger of Subsidiary with or into
any corporation or other entity unless such Subsidiary is the surviving entity,
(C) the sale, disposition or encumbrance of all or substantially all of the
property or assets of Subsidiary, (D) any change in the authorized capital of
Subsidiary, (E) the issuance of any additional shares of any class of capital
stock of Subsidiary or (F) the alteration of the voting rights with respect to
any class of capital stock of Subsidiary; and

 

- 2 -



--------------------------------------------------------------------------------

(b) Debtor shall be entitled to collect and use for its proper corporate
purposes all cash dividends (except cash dividends paid or payable in respect of
the total or partial liquidation of Subsidiary) paid on the Pledged Shares;
provided, however, that until actually paid, all rights to such dividends shall
remain subject to the security interest created by this Agreement. All dividends
(other than cash dividends governed by the immediately preceding sentence) and
all other distributions in respect of any of the Pledged Shares or any of the
other Collateral, whenever paid or made, shall be delivered to Secured Party and
held by it subject to the security interest created by this Agreement.

6. If any one or more of the following events (each, an “Event of Default”)
shall occur and be continuing: (a) Debtor shall fail to make any payment of any
principal of or interest on any of the Liabilities as and when the same shall
become due and payable taking into account any applicable notice, grace or cure
periods, whether by reason of demand, maturity, acceleration or otherwise;
(b) Debtor shall fail to perform or observe any term, provision, covenant or
agreement contained in this Agreement and any such failure shall remain
unremedied for thirty (30) days after the earlier of (i) written notice of
default is given to Debtor by Secured Party or (ii) an officer of Debtor
obtaining knowledge of such default; (c) any representation or warranty made by
Debtor in this Agreement shall prove to be untrue or incorrect in any material
respect; (d) if the shares of common stock of Subsidiary then pledged by Debtor
to Secured Party pursuant to this Agreement shall at any time constitute less
than all of the then issued and outstanding shares of common stock of
Subsidiary; or (e) any “Event of Default” (as defined therein) shall occur under
or within the meaning of the Note; then Secured Party may, at its option,
(A) declare the principal of and interest on any or all of the Liabilities to be
immediately due and payable, (B) exercise all voting rights with respect to the
Collateral, (C) appropriate and apply toward the payment and discharge of any
such Liability, moneys on deposit or otherwise held by Secured Party for the
account of, to the credit of or belonging to Debtor, (D) sell or cause to be
sold any Collateral, (E) have transferred to or registered in the name of
Secured Party, or its nominee or nominees, any Collateral and thereafter to
exercise all rights with respect thereto as the absolute owner thereof, without
notice or liability to Debtor, except to account for money or property actually
received by Secured Party; provided, however, that Secured Party may treat all
cash proceeds as additional Collateral and such proceeds need not be applied to
the reduction of the Liabilities of Debtor unless Secured Party so elects,
(F) in Secured Party’s name, or in the name of Debtor, demand, sue for, collect
and receive money, securities or other property which may at any time be payable
or receivable on account of or in exchange for any of the Collateral, or make
any compromise or settlement that Secured Party considers desirable with respect
thereto or renew or extend the time of payment or otherwise modify the terms of
any obligation included in the Collateral; provided, however, that it is
expressly agreed that Secured Party shall not be obligated to take any step to
preserve rights against prior parties on any of the Collateral, and that
reasonable care of the Collateral shall not include the taking of any such step
and (G) exercise any or all of the rights and remedies of a Secured Party under
the Uniform Commercial Code of the State of Missouri, as from time to time
amended (the “Code”), or other applicable law. Any sale of Collateral may be
made without demand of performance and any requirement of the Code for
reasonable notice to Debtor shall be met if such notice is mailed, postage
prepaid, to Debtor at its address as it appears herein or as last shown on the
records of Secured Party at least five (5) business days before the time of
sale, disposition or other event giving rise to the notice. Debtor acknowledges
and agrees that it shall be reasonable for Secured Party to sell the Collateral
on credit for present or future delivery without any assumption of any credit
risk. In case of a public sale, notice published by Secured Party for ten
(10) days in a newspaper of general circulation in the City or County where the
sale is to be held shall be sufficient. The proceeds of any sale, or sales, of
Collateral shall be applied by Secured Party in the following order: (1) to
expenses, including attorneys’ fees and expenses actually incurred, arising from
the enforcement of any of the provisions hereof, or of the Liabilities or of any
actual or attempted sale; (2) to the payment or the reduction of any of the
Liabilities of Debtor to Secured Party with the right of Secured Party to
distribute or allocate such proceeds in such order and manner as Secured Party
shall elect, and its determination with respect

 

- 3 -



--------------------------------------------------------------------------------

to such allocation shall be conclusive; and (3) to the payment of any surplus
remaining after payment of the amounts mentioned, to Debtor or to whomsoever may
be lawfully entitled thereto. If any deficiency arises upon any such sale or
sales Debtor agrees to pay the amount of such deficiency promptly upon demand
with interest. Notwithstanding that Secured Party may continue to hold the
Collateral and regardless of the value thereof, Debtor shall be and remain
liable for the payment in full of the principal of and interest on any balance
of the Liabilities and expenses at any time unpaid.

7. Secured Party shall have no duties or obligations with respect to the
Collateral except that while the Collateral is in Secured Party’s possession,
Secured Party’s obligation with respect to the same shall be limited to
preserving the physical condition of the same.

8. At any time, whether prior to or after the occurrence of an Event of Default
under this Agreement, Secured Party may, at its option, but shall not be
obligated to, surrender or deliver, without further liability on the part of
Secured Party to account therefor, all or any part of the Collateral to or upon
the written order of Debtor, permit substitutions therefor or additions thereto,
and accept the receipt of Debtor for any Collateral, or proceeds thereof, which
receipt shall be a full and complete discharge of Secured Party with respect to
the Collateral so delivered and proceeds so paid. Upon payment in full by Debtor
of all Liabilities, Secured Party will deliver to Debtor all certificates and
indorsements relating to the Pledged Shares.

9. The rights and powers of Secured Party under this Agreement (a) are
cumulative and do not exclude any other right which Secured Party may have
independent of this Agreement and (b) may be exercised or not exercised at the
discretion of Secured Party (i) without regard to any rights of Debtor,
(ii) without forfeiture or waiver because of any delay in the exercising
thereof, (iii) without imposing any liability on Secured Party for so exercising
or failing to exercise and (iv) in the event of a single or partial exercise
thereof, without precluding further exercise thereof. No delay or omission on
the part of Secured Party in exercising any right hereunder shall operate as a
waiver of such right or of any other right hereunder and no waiver shall be
construed as a bar to or waiver of any right or remedy in the future. The rights
and powers of Secured Party under this Agreement shall inure to the benefit of
its successors and assigns and any assignee of any Liability secured hereby. Any
and all liabilities and obligations of Debtor under this Agreement shall be
binding upon the successors and assigns of Debtor.

10. Debtor agrees to do such further acts and things and to execute and deliver
such additional conveyances, assignments, agreements and instruments as Secured
Party may at any time reasonably request in connection with the administration
or enforcement of this Agreement or related to the Collateral or any part
thereof or in order to better assure and confirm to Secured Party its rights,
powers and remedies hereunder. Effective upon the occurrence of and during the
continuance of an Event of Default, Debtor hereby makes, constitutes and
appoints Secured Party the true and lawful agent and attorney-in-fact of Debtor
with full power of substitution to execute, endorse and deliver such agreements,
documents and instruments and to take such other action in the name and on
behalf of Debtor as may be necessary or appropriate to carry out the intent of
this Agreement, including, without limitation, the grant of the security
interest granted under this Agreement, and to perfect and protect the security
interest granted to Secured Party in respect of the Collateral and Secured
Party’s rights created under this Agreement, which power of attorney is
irrevocable during the term of this Agreement. Debtor hereby consents and agrees
that the issuers of or obligors in respect of the Collateral or any registrar or
transfer agent for any of the Collateral shall be entitled to accept the
provisions hereof as conclusive evidence of the right of Secured Party to effect
any transfer pursuant to this Agreement, notwithstanding any other notice or
direction or the contrary heretofore or hereafter given by Debtor or any other
person (unless consented to in writing by Secured Party) to any such issuers or
obligors or to any such registrar or transfer agent.

11. Except as otherwise specified in this Agreement, any notice, request,
demand, consent or other communication under this Agreement shall be in writing
and delivered in person, or sent by registered or certified mail, return receipt
requested and postage prepaid, or transmitted by facsimile, if to Debtor at 1301
6th Avenue West, Suite 300, Bradenton, Florida 34205, Attention: Anne V. Lee,
(941) 795-6161 (FAX), or if to Secured Party at c/o First Bank, 11901 Olive
Boulevard, Creve Coeur, Missouri 63141, Attention: Dan Jasper, Telecopy No.
(314) 995-8770, or at such other address as either party may designate as its
address for communications hereunder by notice so given. Such notices shall be
deemed effective on the day on which delivered, if delivered in person, on the
third (3rd) business day after the day on which mailed, if sent by registered or
certified mail, or when with answerback confirmation received if sent by
facsimile.

 

- 4 -



--------------------------------------------------------------------------------

12. The terms of this Agreement, the pledge of Collateral hereunder and the
security interest created by this Agreement are continuing and shall apply to
the Liabilities. Debtor may not revoke or terminate this Agreement unless and
until (a) all of the Liabilities shall have been indefeasibly paid in full in
cash, (b) the Note shall have been terminated and (c) Secured Party shall have
no further commitment or obligation to make advances or extend credit to Debtor,
whether under the Note or otherwise.

13. If claim is ever made on Secured Party for repayment or recovery of any
amount or amounts received by Secured Party in payment or on account of any of
the Liabilities (including payment under a guaranty or from application of
collateral) and Secured Party repays all or part of said amount by reason of
(a) any judgment, decree or order of any court or administrative body having
jurisdiction over Secured Party or any property of Secured Party or (b) any
settlement or compromise of any such claim effected by Secured Party with any
such claimant (including, without limitation, Debtor), then and in such event
Debtor agrees that any such judgment, decree, order, settlement or compromise
shall be binding on Debtor, notwithstanding any cancellation of any note or
other instrument or agreement evidencing such Liabilities or of this Agreement,
and this Agreement shall continue to be effective or be reinstated, as the case
may be, and shall secure the payment of the amount so repaid or recovered to the
same extent as if such amount had never originally been received by Secured
Party except to the extent such judgment, decree, order, settlement or
compromise were caused by the gross negligence or intentional misconduct of
Secured Party. This Agreement shall continue to be effective or be reinstated,
as the case may be, if (i) at any time any payment of any of the Liabilities is
rescinded or must otherwise be returned by Secured Party upon the insolvency,
bankruptcy or reorganization of Debtor or otherwise, all as though such payment
had not been made or (ii) this Agreement is released in consideration of a
payment of money or transfer of property or grant of a security interest by
Debtor or any other person or entity and such payment, transfer or grant is
rescinded or must otherwise be returned by Secured Party upon the insolvency,
bankruptcy or reorganization of such person or entity or otherwise, all as
though such payment, transfer or grant had not been made.

14. This Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Missouri (without reference to conflict of law
principles); provided, however, that the perfection and effect of the perfection
or nonperfection of the security interests and liens created by this Agreement
shall in all respects be governed, construed, applied and enforced in accordance
with the substantive laws of the applicable jurisdictions.

15. DEBTOR IRREVOCABLY AGREES THAT, SUBJECT TO SECURED PARTY’S SOLE AND ABSOLUTE
ELECTION, ALL ACTIONS OR PROCEEDINGS IN ANY WAY, MANNER OR RESPECT ARISING OUT
OF OR FROM OR RELATED TO THIS AGREEMENT, THE OTHER AGREEMENTS OR THE COLLATERAL
SHALL BE LITIGATED ONLY IN COURTS HAVING SITUS WITHIN THE COUNTY OF ST. LOUIS,
STATE OF MISSOURI. DEBTOR HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY
LOCAL, STATE OR FEDERAL COURT LOCATED WITHIN SAID COUNTY AND STATE. DEBTOR
HEREBY WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR CHANGE THE VENUE OF ANY
LITIGATION BROUGHT IN ACCORDANCE WITH THIS SECTION. DEBTOR AND BY ITS
ACKNOWLEDGEMENT BELOW, SECURED PARTY, IRREVOCABLY WAIVE THE RIGHT TO TRIAL BY
JURY WITH RESPECT TO ANY ACTION IN WHICH DEBTOR AND SECURED PARTY ARE PARTIES.

16. Debtor and by its acknowledgment below, Secured Party, acknowledge and agree
that the execution and performance by the parties thereof of the Merger
Agreement (including the “Merger” as defined therein) shall not be deemed to be
an Event of Default hereunder.

This Agreement executed by Debtor in favor of Secured Party as of August 17,
2007.

(SIGNATURES ON FOLLOWING PAGE)

 

- 5 -



--------------------------------------------------------------------------------

SIGNATURE PAGE-

STOCK PLEDGE AGREEMENT

 

Debtor: COAST FINANCIAL HOLDINGS, INC. By:  

 

  Anne V. Lee, Acting President and CEO

Acknowledged by and agreed to by Secured Party as of August 17, 2007:

Secured Party:

 

FIRST BANKS, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

- 6 -



--------------------------------------------------------------------------------

COLLATERAL SCHEDULE #1

 

Description of Stock Pledged

  

Stock Certificate Number(s)

1,350,450 Shares of Common Stock of Coast Bank of Florida    Coast Bank of
Florida Stock Certificate No. C – 888, issued in the name of Coast Financial
Holdings, Inc. 545,000 shares of 7% Series A Non-Cumulative Convertible
Perpetual Preferred Stock of Coast Bank of Florida    Coast Bank of Florida
Stock Certificate No. P – 52, issued in the name of Coast Financial Holdings,
Inc.